DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the application filed on 11/12/18.
	Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention (claims 1-20) is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	The claim (claim 1) recites the abstract idea of preparing, by an estimated arrival time of a user at a location, at least one computing device needed by the user (Examiner’s note: “to perform a computing trask at the location is merely intended use language) which falls within the abstract idea grouping (See 2019 PEG) of a mental process. The relevant step covers performance of limitations in the mind but for the recitation of generic computer components. That is, nothing in the claim elements precludes the step of determining an arrival time and preparing a device from practically being performed in the human mind. The mere nominal recitation of a generic computer/device does not take the claim limitations out of the mental processes grouping. Thus, the claim recites a mental process. 

	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
No, because as discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a genering computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a genering computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Thus, the claim is ineligible. 
	The remaining claims recite merely insignificant extra-solution activity, as follows:
	Claims 2, 3, and 6: receiving and gathering data (i.e., CyberSource v. Retail Decisions, Inc.; Ultramercial).
	Claim 4: application within computing devices (i.e., Aneranth); Also, mere instructions to apply an exception (i.e., Intellectual Ventures v. Erie Indem. Co.; Intellectual Ventures I v. Symantec Corp.; Affinity Labs of Texas v. DirecTV, LLC
	Claims 5, 7, 8, and 9: Analysis based on gathered data (i.e., Intellectual Ventures I LLC v. Erie Indem. Co.; Electric Power Group LLC v. Alstom S.A.)
	


The claimed invention of claim 10 is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “one or more computer-readable tangible storage devices and program instructions stored on at least one of the one or more computer-readable tangible storage devices” which can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. The recited “tangible” is an unacceptable alternative to “non-transitory” because under the broadest reasonable interpretation of “tangible” machine readable media in light of the specification may be interpreted by one of ordinary skill in the art to encompass transitory forms of signal transmission, thus necessitating a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter that would be appropriate. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 7, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A similar rejection and rationale applies to independent claims 10 and 15 and corresponding similar dependent claims as above. 

Double Patenting
Claims 1-20 of this application is patentably indistinct from the claims identified below of U.S. 10,599,109 and of Application No. 15/420,142. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over the claims as mentioned below of U.S. Patent No.10,599,109. Although the claims at issue are not identical, they are not patentably distinct from each other.


Instant application 16/186,630
15/926,202 (10,599,109)
15/420,142
Preparing by an estimated arrival time of a user at a location, at least one computing device (claim 1)
Estimated arrival time and performing operating commands with the identified one or more applicances (claim 1)
Predicted hotel room arrival; performing an action in the hotel (claim 1)
Geographic location and travel data (claim 2)
Travel and transportation data (claim 4)
User data such as patterns (claim 1); proximity information based on while the guest is in the hotel (claim 1)
Location data (claim 3)
Location data (claim 4); current location of user (claim 5)
While the user is in the hotel (claim 1)
Computing devices (claim 4)
Computer-implemented (claim 1)
Cognitive system (claim 1)
Estimated arrival time algorithm (claim 5)
Calculating estimated arrival (claim 5)
Predicted user arrival (claim 1)
Determine executed software application (claim 6)
Determining an appliance (claims 7 and 8)
e.g., unlocking the hotel room (claim 1)
Determining optimal time (claim 7)
Determining heating conditions based on arrival time (claims 11 and 12)
Determination performed based on user prediction data (claim 1)
Preparing alternate computing device (claim 8)
Adjusting applicant control (claim 9)
Selected service from among room temperature adjustment and room cleaning (claim 7)
Tracking user data and suggesting related actions (claim 9)
Updated operating commands (claim 1)
User data such as calendar data (claim 1)



	The remaining claims are rejected based on a similar double patenting rationale.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-12, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci (US 20140309789).
Regarding claim 1, Ricci teaches a computer-implemented method for computing device management (computer management of computer managed elements by management device (figs. 2 to 5) for vehicle use (fig. 1)), the method comprising:
preparing, by an estimated arrival time of a user at a location, at least one computing device needed by the user to perform a computing task at the location (arrival settings for features of a home automation system, the preparing performed based on a relative distance ([0007] and [0017]); for instance, different lighting settings may be prepared based on the user’s arrival time, such as with respect to control for lighting ([0565] and [0564]); Examiner’s note: “needed by the user” is intended use and/or non-functional descriptive language; “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009)”); The Federal Circuit has “repeatedly distinguished a description of the environment in which a claimed invention operates from a limitation on the claimed invention itself.” Nazomi Communications, Inc., v. Nokia Corp., 739 F.3d 1339, 1345 (Fed Cir. 2014) (citing Silicon Graphics, Inc. v. ATI Technologies, Inc., 607 F.3d 784, 794-95 (Fed. Cir. 2010); Advanced Software Design Corporation v. Fiserv, Inc., 641 F.3d 1368, 1375 (Fed. Cir. 2011)). Moreover, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 940 (CCPA 1963)).

Regarding claim 2, Ricci teaches the limitations of claim 1, as explained above.
Furthermore, Ricci teaches the computer-implemented method of claim 1, further comprising: receiving geographic location data of the user (e.g., a determined direction in the direction of a destination, such as as measured by a first distance and a second distance indicating a direction leading toward the destination, and further based on distance(s) of the user vehicle from home location [0008]); and
gathering travel related data in proximity to the received geographic location data (gathering data such as by using sensor(s) [0302] [0303]), wherein the travel related data comprises at least one element from the group consisting of: a speed of the user, a direction of travel of the user, and road conditions (a direction such as not only a set of distances but also determining that the distance change is in the direction of a home location [0008]).

Regarding claim 3, Ricci teaches the limitations of claims 1 and 2, as explained above.
the computer-implemented method of claim 2, wherein the location and the at least one computing device needed by the user is determined via a machine-learning algorithm (learning by a machine such as by determining a second distance relative to a first distance, the difference learned based on machine computation of the processor [0008]; Examiner’s note: “machine-learning” is non-functional descriptive language) based on inputs comprising at least one element from the group consisting of: the geographic location data of the user, previous travel patterns of the user, previous travel times of the user, calendar information of the user, an agenda of the user, scheduled routines of the user, one or more scheduled tasks of the user, profile information of the user, emails of the user, the location, and usage history, by the user, of one or more computing devices (at least one element based on distances of the user from the home location [0008]).

Regarding claim 4, Ricci teaches the limitations of claims 1-3, as explained above.
Furthermore, Ricci teaches the computer-implemented method of claim 3, wherein the one or more computing devices and the at least one computing device are part of a predefined set of computing devices accessible by the user and the machine-learning algorithm (communication network (fig. 2) such as for communication between a vehicle device and home device(s) based on an algorithm for learning the distance and direction of the user vehicle with respect to the home location [0008] and further learning other factors such as time of day for determining device setting(s), such as by learning the home lighting setting the user desires based on the arrival time [0565]; Examiner’s note: Based on antecedent basis, it is unclear whether the recited “computer devices” and “computer device” are the same or different computer device(s)).

Regarding claim 10, Ricci teaches a computer program product for computing device management (processor and execution ([0007] to [0033])), the computer program product comprising:
one or more computer-readable tangible storage devices and program instructions stored on at least one of the one or more computer-readable tangible storage devices (medium with instructions [0033]), the program instructions comprising:
	Claim 10 recites similar limitations as claim 1 – see rejection rationale above.

Regarding claim 11, the claim recites similar limitations as claim 2 – see rejection rationale above.

Regarding claim 12, the claim recites similar limitations as claim 3 – see rejection rationale above.

Regarding claim 15, Ricci teaches a computer system for computing device management, the computer system comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more computer-readable tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more memories (processors, medium, and instructions ([0008] to [0033])), the program instructions comprising:
	The claim recites similar limitations as claim 1 – see rejection rationale above. 

Regarding claim 16, the claim recites similar limitations as claim 2 – see rejection above.

Regarding claim 17, the claim recites similar limitations as claim 3 – see rejection above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, as applied above, and in view of Waldman et al. (US 20190049263, Herein “Waldman”).
Regarding claim 5, Ricci teaches the limitations of claims 1-3, as explained above.
Furthermore, Ricci teaches the computer-implemented method of claim 3, wherein the estimated arrival time is determined by the machine-learning algorithm based on the gathered travel related data in proximity to the received geographic location data (determined arrival time based on geographic data with respect to current location and, e.g., home [0672]; distance-based arrival time determination [0008], such as travel related data with respect to the arrival [0121]; estimated time of arrival at the home [0526] based on gathered travel data such as vehicle speed [0302], such as predicted arrival time based on velocity and direction [0856]).

	Even though Ricci discloses determining an estimated time of arrival of the vehicle at the home [0526] such as based on the location of the vehicle [0556], Waldman makes abundantly clear gathered travel related data in proximity to the received geographic location data, as follows: proximate travel data such as direction and other location specific factors likely to affect the arrival time ([0036] to [0041]); determination of user activity along the route [0049].
. 


Claims 6, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, as applied above, and in view of Park et al. (US 20120084003, Herein “Park”)  in view of Gardner et al. (US 20150234832, Herein “Gardner”) in view of Kasajima (US 20020178224).
Regarding claim 6, Ricci teaches the limitations of claims 1-3, as explained above.
However, Ricci fails to specifically teach the computer-implemented method of claim 3, further comprising:
determining, via the machine-learning algorithm, one or more software applications to execute on the at least one computing device based on at least one from the group consisting of: the calendar information of the user, the agenda of the user, the scheduled routines of the user, the one or more scheduled tasks of the user, the profile information of the user, the emails of the user, the location, and usage history, by the user, of the at least one computing device.
Yet, in a related art, Park discloses determining an application that is executed based at least on a current time and a current location of the user [0068] for instance based on a user schedule [0076] such that a particular and desired application may be provided based on the user’s location or schedule of the user [0097]. 


However, in an effort to advance prosecution based on broadest reasonable interpretation of “at least one” read to include just one, Gardner makes abundantly clear profile information of the user, as follows: executing a music application to execute a loading of particular music such as using a music player based on a user profile of a user pattern to control user evice actions based on the pattern of the respective user [0080].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the selection of an application for execution based on a user’s history and desired usage of Gardner with the arrival preparation of a device of Ricci in view of Park to have determining, via the machine-learning algorithm, one or more software applications to execute on the at least one computing device based on at least one from the group consisting of: the calendar information of the user, the agenda of the user, the scheduled routines of the user, the one or more scheduled tasks of the user, the profile information of the user, the emails of the user, the location, and usage history, by the user, of the at least one computing device. The combination would allow for, 

	Further, to advance prosecution, Kasajima makes abundantly clear emails of the user, as follows: automatically configuring a user device with a mail message based on a stored mail message prepared in advance [0007].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the preparing a device with a mail message at a destination of Kasajima with the preparing a device at a user location of Ricci in view of Park in view of Gardner to have the emails of the user. The combination would allow for, according to the motivation of Kasajima, automating the transferring of mail over a network for user convenience particularly with respect to a detected arrival location of the user so that the user may conveniently receive a message when arriving at a particular location ([0002] to [0005]). 

Regarding claim 13, the claim recites similar limitations as claim 6 – see rejection rationale above.

Regarding claim 18, the claim recites similar limitations as claim 6 – see rejection above.


Claims 7, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Park in view of Gardner in view of Kasajima, as applied above, and in view of Shimy et al. (US 20110069940, Herein “Shimy”).
Regarding claim 7, Ricci in view of Park in view of Gardner in view of Kasajima teaches the limitations of claims 1-3 and 6, as explained above.
However, Ricci in view of Park in view of Gardner in view of Kasajima fails to specifically teach the computer-implemented method of claim 6, further comprising:
determining an optimal time for preparing the at least one computing device based on at least one from the group consisting of: boot-up time of the at least one computing device, power level of the at least one computing device, processing capabilities of the at least one computing device, initialization times for network connections of the at least one computing device, application loads of the one or more software applications, initialization times of the one or more software applications, and processing consumption of the one or more software applications,
wherein conclusion of the optimal time coincides with the estimated arrival time of the user at the location, and wherein preparing the at least one computing device comprises at least one action from the group consisting of: powering on the at least one computing device, opening the one or more software applications via the at least one computing device, establishing network connections via the at least one computing device, and downloading data via the at least one computing device.
Yet, in a related art, Shimy discloses determining an optimal time for preparing the at least one computing device based on at least one from the group consisting of: boot-up time of the at least one computing device, power level of the at least one computing device, processing capabilities of the at least one computing device, initialization times for network connections of the at least one computing device, application loads of the one or more software applications, initialization times of the one or more software applications, and processing consumption of the one or more software applications (preload in an optimal manner (i.e., before the user’s arrival) based on, e.g., minimizing a startup, load, and/or login times that the user may experience upon arrival  [0088]),
wherein conclusion of the optimal time coincides with the estimated arrival time of the user at the location (preloading performed prior to the user’s arrival [0088]), and wherein preparing the at least one computing device comprises at least one action from the group consisting of: powering on the at least one computing device, opening the one or more software applications via the at least one computing device, establishing network connections via the at least one computing device, and downloading data via the at least one computing device (preemptively turn on device and/or preload a user profile in anticipation of user arrival [0088]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the determining an optimal time for device preparation based on circumstance of Shimy with the end user device determination based on, e.g., location of Ricci in view of Park in view of Gardner in view of Kasajima to have determining an optimal time for preparing the at least one computing device based on at least one from the group consisting of: boot-up time of the at least one computing device, power level of the at least one computing device, processing capabilities of the at least one computing device, initialization times for network connections of the at least one computing device, application loads of the one or more software applications, initialization times of the one or more software applications, and processing consumption of the one or more software applications, wherein conclusion of the optimal time coincides with the estimated arrival time of the user at the location, and wherein preparing the at least one computing device comprises at least one action from the group consisting of: powering on the at least one computing device, opening the one or more software applications via the at least one computing device, establishing network connections via the at least one computing device, and downloading data via the at least 

	Furthermore, Ricci teaches wherein preparing the at least one computing device comprises at least one action from the group consisting of powering on the at least one computing device (turning on, e.g., the lights, based on a predicted user arrival so that the light is optimally on at the time of the user’s arrival [0564]).

Regarding claim 14, the claim recites similar limitations as claim 7 – see rejection rationale above.

Regarding claim 19, the claim recites similar limitations as claim 7 – see rejection above.


Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, as applied above, and in view of Knowles et al. (US 20140095683, Herein “Knowles”)
Regarding claim 8, Ricci teaches the limitations of claim 1, as explained above.
However, Ricci fails to specifically teach the computer-implemented method of claim 1, further comprising:
preparing, by the estimated arrival time of the user at the location, an alternate computing device for use by the user to perform the computing task at the location in response to determining that a power level of the at least one computing device is insufficient to perform the computing task at the location.

It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the selective an alternative device based on an insufficient condition such as a low battery of Knowles with the device determination based on arrival of Ricci to have preparing, by the estimated arrival time of the user at the location, an alternate computing device for use by the user to perform the computing task at the location in response to determining that a power level of the at least one computing device is insufficient to perform the computing task at the location. The combination would allow for, according to the motivation of Knowles, providing an alternative solution with suitable capabilities in the event that an end-user device is not available (e.g., it is being used by another user, it has been turned off, or it is no longer providing regular updates to the system) or is suffering from a problem such as a low battery, thus continuing to ensure accessibility of a device with suitable capabilities based on an alternative selection [0041].

Regarding claim 20, the claim recites similar limitations as claim 8 – see rejection above.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, in view of Park in view of Gardner in view of Kasajima as applied above, and in view of Phillips (US 20170309142) in view of Penilla et al. (US 9,536,197, Herein “Penilla”).
Regarding claim 9, Ricci in view of Park in view of Gardner in view of Kasajima teaches the limitations of claims 1-3 and 6, as applied above.
Furthermore, Ricci teaches the computer-implemented method of claim 6, further comprising:
	operating in a training mode, wherein operating in a training mode comprises:
tracking travel patterns, calendar information, and scheduled routines of the user (learning the user’s travel by measuring a plurality of distances, such as a first distance from a home location and a second distance from the home location [0008]; learning a scheduled routine of the user including an arrival time of the user [0565]; as for calendar information, the system monitors user travel patterns based on the user’s calendar, such as for controlling the home temperature system to adjust the house temperature based on the user’s calendar [0577]);
logging usage history, by the user, of the one or more computing devices (e.g., user location based on user movement of a tracking device determining the user location [0577]);
suggesting, to the user, device preparation related actions for the one or more computing devices based on the travel patterns, the calendar information, the scheduled routines of the user, and the usage history of the one or more computing devices (determining a setting of the home temperature system based on user parameters [0577]);

	However, Ricci in view of Park in view of Gardner in view of Kasajima fails to make abundantly clear tracking travel patterns, calendar information, and scheduled routines of the user.
	Yet, in a related art, Phillips discloses learning based on user traffic patterns, calendar data, and user routine [0151].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the based on user traffic patterns, calendar data, and user routine of Phillips with the arrival-based device determination of Ricci in view of Park in view of Gardner in view of Kasajima to have tracking travel patterns, calendar information, and scheduled routines of the user. The combination would allow for, according to the motivation of Phillips, effectively installing home systems 
	Furthermore, Phillips teaches:
logging usage history, by the user, of the one or more computing devices (usage history associated with device [0072]);
suggesting, to the user, device preparation related actions for the one or more computing devices based on the travel patterns, the calendar information, the scheduled routines of the user, and the usage history of the one or more computing devices (based on an identified user and user movement, set up a destination device to execute certain content such as playing video ([0231] and [0232]), the content suggested however the user may override and select more preferred content similar to how a user may manually switch audio recommended by the system, for the user’s convenience and confirmation based on the suggested content based on the user’s travel patterns through, e.g., the house in addition to the user’s usage history of content in a previous room [0228], further based on a routine of the user and also calendar data [0151]). 

	However, Ricci in view of Park in view of Gardner in view of Kasajima in view of Phillips fails to specifically teach receiving feedback from the user concerning the suggested device preparation related actions for the one or more computing devices; and
evaluating the feedback to determine a confidence level for each of the suggested device preparation related actions.
	Yet, in a related art, Penilla discloses notifying the user of learned settings for confirmation such that the user may be notified of application updates (col. 30, lines 23-38) such that feedback may be used to reinforce learning patterns and improve the profile of the user (col. 53, lines 3-20); determining a level of confidence of the system decision (col. 32, lines 1-3).


Conclusion
Other art made of record but not included in this action may be cited in the Notice of Reference, if attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON T EDWARDS/Examiner, Art Unit 2144